        Case 1:14-cv-01242-RCL Document 178 Filed 03/29/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                             )
JUDICIAL WATCH, INC.,                        )
                                             )
              Plaintiff,                     )
                                             )
                      v.                     )       Civil Action No. 14-cv-1242 (RCL)
                                             )
U.S. DEPARTMENT OF STATE,                    )
                                             )
              Defendant.                     )
                                             )

                                   PLAINTIFF’S NOTICE

       Plaintiff Judicial Watch, Inc. by counsel, submits this notice to provide the Court with a

status of the appeal of the Court’s March 2, 2020 Discovery Order (ECF No. 161).

       Today, the U.S. Supreme Court denied Plaintiff’s petition for a writ of certiorari to the

United States Court of Appeals for the District of Columbia Circuit, seeking review of the D.C.

Circuit’s order granting Secretary Clinton’s writ of mandamus.

Dated: March 29, 2021                                Respectfully submitted,

                                                     JUDICIAL WATCH, INC.

                                                     /s/ Eric W. Lee
                                                     Ramona R. Cotca (D.C. Bar 501159)
                                                     Lauren M. Burke (D.C. Bar No. 1028811)
                                                     Eric W. Lee (D. C. Bar No. 1049158)
                                                     JUDICIAL WATCH, INC.
                                                     425 Third Street SW, Suite 800
                                                     Washington, DC 20024
                                                     Tel.: (202) 646-5172
                                                     Email: elee@judicialwatch.org

                                                     Attorneys for Plaintiff
